October 12, 1922. The opinion of the Court was delivered by
This is an appeal from a decree of Judge Prince. For a proper understanding of the case, the decree of Judge Prince should be set out in the report of the case.
The exceptions, two in number, raise the sole question whether the County Board of Commissioners should pay an account for work done for a County when the contract is *Page 57 
not approved by the resident or presiding Judge. The respondent gave notice that they would move to sustain the judgment on the ground that his Honor erred in failing to find that the contract between the respondent and grand jury was made in compliance with the provisions of Section 4034 of the Civil Code of 1912, whereas he should have found that the said contract was made in compliance with the provisions of said Section.
All of appellant's exceptions are overruled by the reasons assigned by his Honor in his decree and under the authority of Luther v. Wheeler, 73 S.C. 83; 52 S.E., 874; 6 Ann. Cas., 754; 4 L.R.A. (N.S.), 746, and Lucas v. City ofFlorence et al., 103 S.C. 169; 87 S.E., 996.
The Board of Commissioners knew Vann was doing the work; there is no suggestion of fraud, or that his compensation was too much, or that he did not bona fide carry out his part of the contract. It would be unjust not to allow him compensation on a technical construction of the Statute. The refusal to pay was purely capricious, under the undisputed facts of this case. Judge Peurifoy advised and approved the appointment of an expert. The Judge who subsequently presided should investigate the claim and approve the amount upon the completion of the work. This Judge Prince did.
We have one presiding Judge sanctioning and advising the appointment of an expert, and another presiding Judge, after the completion of the work, investigating and approving the claim for compensation; to hold otherwise would be to embarrass the Courts and retard investigation by experts, which cannot be hurriedly done.
All exceptions are overruled and judgment affirmed. *Page 58